Journal Entries: (i) Jan. 9 [10], 1834: indictment exhibited, witnesses recognized; (2) Jan. 13, 1834: arraignment, plea of not guilty, remand to prison; (3) Jan. 14, 1834: plea of not guilty, motion for postponement granted provided defendant consent to taking of testimony of non-resident witnesses in writing; (4) Jan. IJ, 1834: defendant brought before court, deposition of witness taken down in writing, witnesses recognized, attendance of witnesses proved; (5) June 3, 1834: rule to bring body, escape reported, witnesses recognized, attendance of witnesses proved.
Papers in File (1833-34): (1) Record of preliminary hearing; (2) affidavit of Benjamin J. Mather; (3) subpoena; (4-6) recognizances of witnesses; (7) indictment; (8) deposition of William M. Bunker; (9) affidavit for continuance; (10) recognizance; (11) affidavit, petition, and precipe for habeas corpus; remand to prison; (12) subpoena; (13) writ of habeas corpus, allowance, return, remand to prison.
File No. 99.